Citation Nr: 1500817	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-10 402	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected burial benefits (claimed as plot, internment allowance, and nonservice-connected burial allowance).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to March 1953.  He died in August 2010.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, as support for her claim, she testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.  Following the hearing, the Board held the record open for an additional 30 days - so until March 27, 2013, to allow her time to obtain and submit additional evidence, but which inexplicably she has not.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).


FINDINGS OF FACT

1.  The Veteran died in August 2010.

2.  Service connection was not in effect for any disability at the time of his death.

3.  At the time of his death, he was not receiving a VA pension or VA compensation benefits.

4.  There was no claim or claims for compensation or pension pending at the time of his death that would have resulted in the award of compensation or a pension.

5.  He was not discharged from service due to a disability incurred or aggravated in the line of duty, and he is not buried in a state or national cemetery.

6.  He did not die while in a VA medical center, domiciliary, or a nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria are not met for payment of nonservice-connected burial benefits.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence VA will obtain versus the information and evidence he/she is expected to provide.  38 C.F.R. § 3.159.


As for this claim for payment of nonservice-connected burial benefits, the Board finds that a discussion of whether VA complied with the VCAA is not required because it is being denied as a matter of law.  So no amount of notice or assistance, however reasonable, would tend to help the appellant substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).

In claims like this, the VCAA simply does not apply because resolution of the claim turns entirely on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith (Claudus), 14 Vet. App. at 231-32.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

II. Analysis

The appellant submitted an application for payment of VA burial benefits for the deceased Veteran.  Unfortunately, the Board finds no basis to grant her claim.

VA burial benefits include a burial allowance and plot or internment allowance.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  For example, if a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  But since service connection had not been established for any disability during the Veteran's lifetime, these provisions do not apply to this appeal.

If a veteran's death is not service connected, entitlement to a burial allowance is warranted based upon the following conditions at the time of death:  (1) the veteran was in receipt of VA pension or compensation; or (2) the veteran had an original or reopened claim for either benefit pending at the time of his death (or in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement); or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  VA will also grant burial benefits if a veteran dies from nonservice-connected causes while "properly hospitalized" by VA, in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).

The appellant testified during her Travel Board hearing that the Veteran drew a Social Security disability check, but that he was not receiving VA pension or compensation at the time of his death.  As qualifying pension benefits were not being paid at the time of his death, his appellant-widow is not entitled to burial benefits under 38 C.F.R. § 3.1600(b)(1).

The Board also finds no other basis to award the appellant VA burial benefits.  First, while the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for partial loss of use of his left arm and for left shoulder pain, it was denied in July 1996, and he did not appeal.  That decision therefore is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  There is no indication he filed any other claims, including for service connection for any disability believed to be the result of his time in the military.  Second, there was no claim or claims for qualifying pension or compensation benefits pending at the time of his death and no evidence that he had opted for military retirement pay in lieu of disability compensation.  Third, while he served during the Korean Conflict, there is no indication he was discharged from service for a disability incurred or aggravated in the line of duty.  Fourth, there is no evidence his remains were being held by a State without a next of kin to claim the body.  Lastly, there is no evidence he died from nonservice-connected causes while "properly hospitalized" by VA, in a VA or 
non-VA facility, or in transit to a VA facility.

For these reasons and bases, the Board unfortunately finds no legal basis to grant the appellant's claim for non-service-connected burial benefits.  The Board is certainly mindful and very appreciative of the Veteran's honorable service in defense of our nation.  But since the law is dispositive, the appellant's claim for burial benefits must be denied as a matter of law.  Sabonis, 6 Vet. App. at 427-28.  The Board is sympathetic to the loss of her husband, but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  In other words, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (2014).  Accordingly, the appeal is denied.


ORDER

The claim of entitlement to nonservice-connected burial benefits is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


